         Case 2:19-cv-00128-JNP Document 27 Filed 09/21/20 PageID.87 Page 1 of 9




                             IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF UTAH


    ESTATE OF BYRON WILLIAMS,
                                                            MEMORANDUM DECISION
                           Plaintiff,                        AND ORDER GRANTING
    v.                                                        MOTIONS TO DISMISS

    SALT LAKE COUNTY, WEST VALLEY                                Case No. 2:19-cv-00128
    CITY, and DOES 1–20,
                                                               District Judge Jill N. Parrish
                           Defendants.



            Before the court are two Motions to Dismiss (the “Motions”) filed by defendants Salt Lake

County and West Valley City (collectively, “Defendants”). See ECF Nos. 12, 13. The Estate of

Byron Williams (“Plaintiff”) filed this Section 1983 action on February 26, 2019, alleging that

Defendants violated Plaintiff’s constitutional rights because they were “deliberately indifferent to

[Mr. Williams’s] needs by failing to ensure he was treated for life threatening injuries” caused by

violence from a third party. See Compl. ¶¶ 28–30. Defendants move to dismiss Plaintiff’s Section

1983 claims, 1 arguing in pertinent part that Plaintiff has failed to state a claim upon which the

court can grant relief. For the following reasons, the court grants the Defendants’ Motions.

                                         I.    BACKGROUND

            This dispute involves the death of Byron Williams after government emergency services

allegedly failed to timely render aid to Mr. Williams when he was shot by a private individual.

Plaintiff alleges that on November 20, 2016, Mr. Williams had an altercation with Christopher


1
  Plaintiff concedes that its state law claims in Counts III, IV, and V are “unlikely to prevail” and
appears to agree to their dismissal. ECF Nos. 19 at 6, 20 at 7; see also ECF No. 23 at 1 (Defendant
West Valley City recognizing that Plaintiff has agreed to dismiss Counts III, IV, and V). Therefore,
the court dismisses Counts III, IV, and V without prejudice and addresses only Counts I and II, the
Plaintiff’s federal civil rights claims under 42 U.S.C. § 1983.
                                                    1
   Case 2:19-cv-00128-JNP Document 27 Filed 09/21/20 PageID.88 Page 2 of 9




James Bonds, which resulted in Mr. Bonds shooting Mr. Williams. Id. ¶¶ 14–16. An eyewitness

to the shooting called 911 and requested that emergency services dispatch first responders to

provide medical care for Mr. Williams. Id. ¶ 18. The eyewitness was placed on hold and

disconnected from her first call, and she subsequently called 911 twice more before connecting

with a 911 operator. Id. ¶ 19. Plaintiff alleges that the 911 operator inquired about Mr. Williams’s

race and the eyewitness stated that Mr. Williams was African American. See id. ¶¶ 20–21. Plaintiff

asserts that it was “close to one-and-a-half hour[s]” after the 911 call when an ambulance arrived

to where Mr. Williams lay injured. Id. ¶ 23. Plaintiff also alleges that upon arrival, the first

responder medical personnel had “no sense of urgency” to care for Mr. Williams because “the

responders were acting very nonchalantly” and “there were no emergency lights or sirens

activated” when the ambulance arrived at the scene. Id. ¶ 24. Moreover, Plaintiff emphasizes that

the first responders did not remove bystanders at the scene who “were just standing around.” Id.

¶ 26. The first responders loaded Mr. Williams into the ambulance and, tragically, Mr. Williams

died on his way to the hospital. See id. ¶ 23.

       Plaintiff asserts that Defendants violated Mr. Williams constitutional rights by failing to

timely provide medical services to him after the shooting. In Count I, Plaintiff pleads that

Defendants violated Mr. Williams’s “Fourteenth amendment rights against c[ruel] and unusual

punishment.” Id. at 5. Plaintiff contends that Defendants’ alleged one-and-a-half-hour delay in

providing “medical and emergency treatment for” Mr. Williams’s injuries demonstrates that

Defendants were “deliberately indifferent to Mr. Williams’ needs.” Id. ¶¶ 28, 30. Plaintiff also

asserts that Defendants’ delay represents “inactions based on racial discrimination” because “it

can easily be inferred . . . [from] what transpired” and the 911 operator inquiring about Mr.

Williams’s race “that Mr. Williams would have been a higher priority for treatment had he been []



                                                 2
    Case 2:19-cv-00128-JNP Document 27 Filed 09/21/20 PageID.89 Page 3 of 9




Caucasian.” Id. ¶¶ 22, 25, 29. In Count II, Plaintiff pleads that this alleged constitutional violation

occurred as a result of the municipalities’ purported failure “to provide adequate policies,

procedures or training to their employees” to avoid such violations. Id. ¶ 37. Plaintiff asserts that

the municipalities’ “failure to adequately train or supervise [their] subordinates” is “due to [their]

deliberate indifference” to Mr. Williams’s constitutional rights. Id. ¶ 36.

       Among other arguments, Defendants urge the court to dismiss Plaintiff’s Complaint

because “[t]here is no Constitutional claim for a City not providing fast enough 911 services.” ECF

No. 13 at 6. Specifically, West Valley City argues that Plaintiff’s “Constitutional cruel and unusual

punishment claims fail because Mr. Williams was not in custody at the time of his death,” id. at 4,

and that the City “otherwise did not have a special relationship with Mr. Williams that would

require the City to be responsible for his safety and well-being,” ECF No. 23 at 3. The court agrees

and dismisses Count I without prejudice because, as pled, Plaintiff has not adequately stated a

claim for a violation of his Fourteenth Amendment rights. 2 As a consequence, the court also




2
  At several points, Plaintiff makes conclusory allegations that the Defendants’ failure to timely
care for Mr. Williams was because of race discrimination. See, e.g., Compl. ¶¶ 22, 25, 29. However,
“[a] pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a
cause of action will not do.’ Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid
of ‘further factual enhancement.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.
Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Moreover, Plaintiff appears to only plead a
substantive due process violation of the Fourteenth Amendment and does not plead a separate
cause of action for a violation of Mr. Williams’s Equal Protection Clause rights. Thus, the court
does not consider Plaintiff’s allegations of race discrimination as raising a separate cause of action
for the court’s consideration because “claims asserting selective enforcement of a law on the basis
of race are properly brought under the Equal Protection Clause.” Felders v. Bairett, 885 F. Supp.
2d 1191, 1210 (D. Utah 2012) (quoting Marshall v. Columbia Lea Reg’l Hosp., 345 F.3d 1157,
1166 (10th Cir. 2003)), aff’d Felders ex rel. Smedley v. Malcom, 755 F.3d 870 (10th Cir. 2014).
The court notes, however, that “the right to equal protection may be violated even if the”
Defendants did not violate Plaintiff’s substantive due process rights, see id., and other courts have
applied strict scrutiny to alleged race discrimination in the provision of medical care, see, e.g.,
Mitchell v. Washington, 818 F.3d 436, 444 (9th Cir. 2016) (ruling that “strict scrutiny applies to the
use of race by a state actor in making a medical treatment decision”).
                                                  3
   Case 2:19-cv-00128-JNP Document 27 Filed 09/21/20 PageID.90 Page 4 of 9




dismisses Count II without prejudice because Plaintiff has not adequately stated a claim of an

underlying constitutional violation to hold the municipalities liable in this case.

                                    II.     LEGAL STANDARD

        Defendants move to dismiss Plaintiff’s Complaint under Rules 12(b)(1) and 12(b)(6) of the

Federal Rules of Civil Procedure. To survive a motion to dismiss, the complaint must “state a claim

upon which relief can be granted,” FED. R. CIV. P. 12(b)(6), that “is plausible on its face,” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007). “Threadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

The court “must accept all the well-pleaded allegations of the complaint as true and must construe

them in the light most favorable to the plaintiff.” Albers v. Bd. of Cty. Comm’rs of Jefferson Cty., 771

F.3d 697, 700 (10th Cir. 2014) (quoting Cressman v. Thompson, 719 F.3d 1139, 1152 (10th Cir. 2013).

The court’s function “is not to weigh potential evidence that the parties might present at trial, but to

assess whether the plaintiff’s complaint alone is legally sufficient to state a claim for which relief may

be granted.” Pirraglia v. Novell, Inc., 339 F.3d 1182, 1187 (10th Cir. 2003) (citation omitted).

                                            III.    ANALYSIS

        Plaintiff alleges a violation of his substantive due process rights. The Fourteenth

Amendment guarantees that no state shall “deprive any person of life, liberty, or property, without

due process of law . . . .” U.S. CONST., amend. XIV, § 1. Beyond a procedural right to due process,

the Fourteenth Amendment also contains a judicially recognized substantive due process

component that protects an individual’s life, liberty, and property against “certain government

actions regardless of the fairness of the procedures used to implement them.” Daniels v. Williams,

474 U.S. 327, 331 (1986). Plaintiffs can seek to remedy alleged violations of their substantive due

process rights under 42 U.S.C. § 1983, which states:

                Every person who, under color of any statute, ordinance, regulation,
                custom, or usage, of any State . . . subjects, or causes to be subjected,
                                                    4
   Case 2:19-cv-00128-JNP Document 27 Filed 09/21/20 PageID.91 Page 5 of 9




                any citizen of the United States . . . to the deprivation of any rights,
                privileges, or immunities secured by the Constitution and laws, shall
                be liable to the party injured in an action at law, suit in equity, or
                other proper proceeding for redress.

        Under Section 1983, certain municipalities are considered “persons” and subject to liability

if the municipality’s “policy or custom” caused an underlying constitutional violation. See Monell

v. Dep’t of Soc. Servs., 436 U.S. 658, 690–94 (1978). Such a policy or custom may be written or

unwritten, and even a single decision by a municipal policymaker or single instance of

unconstitutional conduct may represent a policy for purposes of municipal liability. See Pembaur

v. City of Cincinnati, 475 U.S. 469, 480 (1986). Thus, a municipality is liable under Section 1983

if it “has actual or constructive notice that its action or failure to act is substantially certain to result

in a constitutional violation” committed by its employees, “and it consciously or deliberately

chooses to disregard the risk of harm.” Barney v. Pulsipher, 143 F.3d 1299, 1307–08 (10th Cir.

1998) (citation omitted).

        The Supreme Court in DeShaney v. Winnebago County Department of Social Services

limited the reach of substantive due process protections by holding that the Fourteenth Amendment

does not confer an “affirmative right to governmental aid, even where such aid may be necessary

to secure life, liberty, or property interests of which the government itself may not deprive the

individual.” 489 U.S. 189, 196 (1989). In other words, “[a] state actor generally may not be held

liable under the Fourteenth Amendment for harm a private individual intentionally or recklessly

inflicts upon a victim.” Matthews v. Bergdorf, 889 F.3d 1136, 1143 (10th Cir. 2018) (citing

Deshaney, 489 U.S. at 197); see also Hayes v. Garcia, 123 F. App’x 858, 861 (10th Cir. 2005)

(unpublished) (holding that “there is no general right to medical care” even “for people injured by

state actors”). This is because in instances “[w]here private violence is responsible for the harm,




                                                     5
   Case 2:19-cv-00128-JNP Document 27 Filed 09/21/20 PageID.92 Page 6 of 9




the state actor has not deprived the victim of any constitutional right; rather the private individual

has deprived the victim of life, liberty, or property.” Bergdorf, 889 F.3d at 1143.

       The Deshaney Court recognized two exceptions to this general rule. First, government

inaction may still violate a plaintiff’s substantive due process rights if the government had an

“affirmative duty” to the plaintiff based on “the limitation which it has imposed on his freedom to

act on his own behalf.” DeShaney, 489 U.S. at 200. Second, government inaction may violate

substantive due process if the government “played [a] part” in “render[ing] [the plaintiff] . . . more

vulnerable to” a deprivation of life, liberty, or property. Id. at 201. As the Tenth Circuit

summarized: “Where a private party inflicts harm upon a victim, a state actor incurs an antecedent

constitutional duty to protect the victim if the complainant demonstrates either (1) the existence of

a special custodial relationship between the State and victim, or (2) the state actor intentionally or

recklessly created the danger that precipitated the deprivation.” Bergdorf, 889 F.3d at 1143.

   A. INDIVIDUAL OFFICER SUBSTANTIVE DUE PROCESS CLAIM

       Plaintiff pleads that the individual defendants are liable under Section 1983 because

“Defendants had a duty” to Mr. Williams “to provide timely medical and emergency treatment for

conditions about which they knew or should have known.” Compl. ¶ 28. Plaintiff further contends

that because “the City [has] take[n] on the responsibility to provide a 911 service and first

responder service, they do have an obligation to provide those in a timely manner.” ECF No. 20 at

7. Accordingly, Plaintiff appears to argue only that Defendants are liable for their inaction and

delay in rendering medical aid to Mr. Williams because of a duty they owed to him. Among other

arguments, the West Valley City Defendant broadly asserts that “[t]here is no Constitutional claim

for a City not providing fast enough 911 services.” ECF No. 13 at 6. Although the court disagrees




                                                  6
    Case 2:19-cv-00128-JNP Document 27 Filed 09/21/20 PageID.93 Page 7 of 9




with the Defendants’ categorical argument, 3 the court agrees that Plaintiff has failed to plausibly

state a claim that Defendants violated Mr. Williams’s Fourteenth Amendment rights under the

special relationship theory of substantive due process liability.

       “A State’s affirmative duty to protect an individual under the special relationship exception

arises” only “from the limitation which the State has imposed on such individual’s freedom to act

on his or her own behalf.” Bergdorf, 889 F.3d at 1145. “[I]f the state restrains an individual’s

freedom to act to protect himself or herself through a restraint on that individual’s personal liberty,

the state may thereby enter into a ‘special relationship’ during such restraint to protect that



3
  Plaintiff may have a cause of action to vindicate its substantive due process rights under the state-
created danger doctrine. Under this exception to the general DeShaney rule, the government may
be liable for its inaction if the “state actor affirmatively acts to create, or increases a plaintiff’s
vulnerability to, or danger from private violence.” Robbins v. Oklahoma, 519 F.3d 1242, 1251
(10th Cir. 2008). “To establish a claim under the danger-creation theory, a plaintiff must show: (1)
the charged state entity and the charged individual actors created the danger or increased plaintiff's
vulnerability to the danger in some way; (2) plaintiff was a member of a limited and specifically
definable group; (3) defendants’ conduct put plaintiff at substantial risk of serious, immediate, and
proximate harm; (4) the risk was obvious or known; (5) defendants acted recklessly in conscious
disregard of that risk; and (6) such conduct, when viewed in total, is conscience shocking” Estate
of B.I.C. v. Gillen, 761 F.3d 1099, 1105 (10th Cir. 2014) (citation omitted). “There are also two
‘preconditions’ that the plaintiff must show: that the state actor engaged in affirmative conduct
and that there was private violence.” Id. (citation omitted). Some courts have ruled that, in
situations where a plaintiff is injured with survivable wounds from private violence, state actors
may incur liability if the plaintiff’s condition turns fatal because the state’s affirmative conduct
caused substantial delays in rendering emergency aid. See, e.g., Maxwell v. Cty. of San Diego, 708
F.3d 1075, 1082 (9th Cir. 2013) (holding that “[i]mpeding access to medical care amounts to
leaving a victim in a more dangerous situation” and may rise to a substantive due process
violation); Sanders v. Bd. of Cty. Comm’rs of Cty. of Jefferson, Colorado, 192 F. Supp. 2d 1094,
1109–12 (D. Colo. 2001) (declining to dismiss a state-created danger claim involving an alleged
three-hour delay in rendering medical aid); Schieber v. City of Philadelphia, No. CIV. A. 98-5648,
1999 WL 482310, at *4 (E.D. Pa. July 9, 1999) (declining to dismiss a state-created danger claim
after concluding that “it was foreseeable that the officers’ failure to intervene” and provide
emergency aid after reports from neighbors about a woman in distress “created additional danger
for [the plaintiff] from the increased risk of harm or delay in medical attention”); cf. Ross v. United
States, 910 F.2d 1422, 1431 (7th Cir. 1990) (allowing recovery for injury resulting from state
prevention of private rescue attempt). Because Plaintiff failed to plead facts or make arguments
under this theory of substantive due process liability, the court does not consider it in ruling on
these Motions to Dismiss.
                                                  7
    Case 2:19-cv-00128-JNP Document 27 Filed 09/21/20 PageID.94 Page 8 of 9




individual from violent acts inflicted by others.” Christiansen v. City of Tulsa, 332 F.3d 1270, 1280

(10th Cir. 2003) (citation omitted). “Absent involuntary restraint, however, no duty to protect

arises under the special-relationship theory.” Id. (citation omitted). The Supreme Court and Tenth

Circuit have recognized a limited set of circumstances in which the state has formed a special

relationship with a plaintiff giving rise to an affirmative duty to act. See, e.g., City of Revere v.

Massachusetts Gen. Hosp., 463 U.S. 239 (1983) (pretrial detainees); Youngberg v. Romeo, 457

U.S. 307 (1982) (involuntarily committed patients with mental health conditions); Estelle v.

Gamble, 429 U.S. 97 (1976) (prisoners); Yvonne L., By & Through Lewis v. New Mexico Dep’t of

Human Servs., 959 F.2d 883 (10th Cir. 1992) (children in foster care).

        Plaintiff does not allege that any recognized special relationship exists in this case. Nor has

Plaintiff alleged that Defendants had involuntarily restrained Mr. Williams in any other way.

Rather, Plaintiff pleads that “Defendants had a duty to provide timely medical and emergency

treatment for conditions about which they knew or should have known.” Compl. ¶ 28. But mere

“foreseeability cannot create an affirmative duty to protect when plaintiff remains unable to allege

a custodial relationship.” Graham v. Indep. Sch. Dist. No. I-89, 22 F.3d 991, 994 (10th Cir. 1994);

see also id. at 995 (“Inaction by the state, in the face of a known danger is not enough to trigger

. . . an affirmative duty to protect.”). Thus, the special relationship theory of liability is inapplicable

in this case because Plaintiff alleges no government-imposed involuntary restraint to create an

affirmative duty between the government and Mr. Williams. Accordingly, Count I is dismissed

without prejudice. 4




4
  The court notes that a four-year statute of limitations applies to any future Section 1983 litigation
based on the circumstances alleged to have occurred in this case. See Parker v. Bourdon, 800 F.
App’x 654, 657 (10th Cir. 2020) (unpublished) (upholding the application of Utah’s four-year
statute of limitation in Section 1983 cases).
                                                    8
   Case 2:19-cv-00128-JNP Document 27 Filed 09/21/20 PageID.95 Page 9 of 9




   B. MUNICIPALITY SUBSTANTIVE DUE PROCESS CLAIM

       Based on the dismissal of Plaintiff’s individual liability claims in Count I, Plaintiff’s

municipal liability claims in Count II are also dismissed without prejudice. The court “will not

hold a municipality ‘liable for constitutional violations when there was no underlying

constitutional violation by any of its officers.’” Olsen v. Layton Hills Mall, 312 F.3d 1304, 1317–

18 (10th Cir. 2002) (alterations omitted) (quoting Hinton v. City of Elwood, 997 F.2d 774, 782

(10th Cir. 1993)). Because Plaintiff has failed to plausibly plead a violation of its substantive due

process rights by individual officers under the special relationship theory of liability, the court

cannot hold the municipality defendants liable for any alleged policy or custom related to a

purported violation. Therefore, Count II is dismissed without prejudice.


                                         IV.     ORDER

       For the foregoing reasons, Defendants’ Motions to Dismiss (ECF Nos. 12, 13) are

GRANTED and Plaintiff’s Complaint is DISMISSED WITHOUT PREJUDICE.


Signed September 21, 2020
                                               BY THE COURT:



                                               ____________________________
                                               Jill N. Parrish
                                               United States District Court Judge




                                                  9
